UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 1, 2009 Triad Guaranty Inc. (Exact name of registrant as specified in its charter) Delaware 0-22342 56-1838519 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 101 South Stratford Road Winston-Salem, North Carolina 27104 (Address of principal executive offices) (zip code) (336)723-1282 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry Into a Material Definitive Agreement. On December 1, 2009, Triad Guaranty Inc. (the “Company”) and its wholly owned subsidiary, Triad Guaranty Insurance Corporation (“TGIC” and, together with the Company, “Triad”), completed the sale of Triad’s information technology and operating platform (the “Asset Sale”) to Essent Guaranty, Inc. (“Essent”).Essent has acquired all of Triad’s proprietary mortgage insurance software and substantially all of Triad’s supporting hardware, as well as certain other assets, in exchange for up to $30 million in cash and the assumption by Essent of certain software contractual obligations. In connection with the closing of the Asset Sale, Triad and Essent entered into a services agreement (the “Services Agreement”) on December 1, 2009, pursuant to which Essent is required to provide Triad with ongoing information systems maintenance and services, customer services, policy administration support, disaster recovery services and business continuity planning (the “Base Services”), as well as certain technology development services (the “Technology Development Services” and, together with the Base Services, the “Services”) to assist Triad in managing the voluntary run-off of its existing in-force book of business.Following an initial 120-day grace period from the effective date of the Services Agreement, failure by Essent to render the Services to Triad at specified service level standards set forth in the Services Agreement may result in penalties including service fee credits for Triad and Triad’s right to terminate the Services Agreement. In exchange for the Base Services provided to Triad during the first year of the Services Agreement, Triad will pay Essent a monthly service fee of $416,500 plus certain incremental costs and expenses incurred by Essent.After December 1, 2010, Triad will pay Essent a monthly service fee for Base Services calculated based on the product of (x) the arithmetic average of the number of mortgage insurance policies in force on the last day of the applicable month and the number of mortgage insurance policies in force on the last day of the month immediately preceding the applicable month, and (y) an annual service cost divided by 12.In addition, during the first year of the Services Agreement Essent is required to provide Technology Development Services to Triad for a fee equal to $103,500 per month plus certain incremental costs and expenses incurred by Essent.Following December 1, 2010, Essent will provide Technology Development Services to Triad for a monthly fee calculated based on the product of (x) the arithmetic average of the number of mortgage insurance policies in force on the last day of the applicable month and the number of mortgage insurance policies in force on the last day of the month immediately preceding the applicable month, and (y) an annual technology development cost divided by 12. As Triad progresses through run-off, its need for Technology Development Services may decline or become unnecessary.If, from and after December 1, 2011, Triad determines that it no longer requires some or all of the Technology Development Services, Triad may at its option elect to reduce or terminate the Technology Development
